The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 05/03/2022, is acknowledged. Applicant's amendment of claims 1, 4-6, and 14, cancellation of claim 7, and addition of claims 16-18 filed in “Claims” filed on 05/03/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-6 and 8-18 pending for prosecution.
Reason for Allowances
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:  “wherein the at least one blocking layer comprises a hole blocking layer, the hole blocking layer is arranged between the light emitting layer and the second electrode; the hole blocking layer comprises a first hole blocking material and a second hole blocking 25material, electron mobility of the first hole blocking material is lower than electron mobility of the second hole blocking material; wherein the electron mobility of the first hole blocking material is represented as B1, and 1.0x 10-6cm2/(V.s) ≤  B ≤ 1.0x 10-5cm2/(V-s); the electron mobility of the second hole blocking material is represented as C1 and 1.0 x 10-5cm2/(V -s) ≤ C1 ≤ 1.0 X10-4cm2/(V.s)”, as recited in Claim 1, in combination with the remaining limitations of the claim.
Claims 2-6 and 8-18, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Wang et al. (US 20170194591 A1; hereinafter Wang) 
Matsumoto et al. (US 20120112173 A1; hereinafter Matsumoto) 
Yasukawa (US 20180114938 A1; hereinafter Yasukawa) 
Yasukawa (US 20190280056 A1; hereinafter Yasukawa ‘056) 
Prior Art Wang teaches an OLED display panel ([0002]), wherein (Fig. 1+; [0023+]) a light-emitting layer; a first function layer including at least a first-type blocking layer disposed adjacent to the light-emitting layer, wherein a first guest material is doped into a host material of the first-type blocking layer, and a ratio of a second-type carrier mobility of the host material over a second-type carrier mobility of the first guest material is greater than or equal to about 10; and a second electrode, wherein the first-type is a hole-type and the second-type is an electron-type, or the first-type is an electron-type and the second-type is a hole-type, where the electron mobility μ.sub.e.sub._B of the host material B in the hole blocking layer may be configured to be greater than or equal to about 10.sup.−4 cm.sup.−2/V.Math.S, and less than or equal to 10.sup.−3 cm.sup.−2/V.Math.S. The electron mobility μ.sub.e.sub._A of the first guest material A in the hole blocking layer may be configured to be less than or equal to about 10.sup.−4 cm.sup.−2/V.Math.S. But, Prior Art Wang does not expressly teach wherein the at least one blocking layer comprises a hole blocking layer, the hole blocking layer is arranged between the light emitting layer and the second electrode; the hole blocking layer comprises a first hole blocking material and a second hole blocking 25material, electron mobility of the first hole blocking material is lower than electron mobility of the second hole blocking material; wherein the electron mobility of the first hole blocking material is represented as B1, and 1.0x 10-6cm2/(V.s) ≤  B ≤ 1.0x 10-5cm2/(V-s); the electron mobility of the second hole blocking material is represented as C1 and 1.0 x 10-5cm2/(V -s) ≤ C1 ≤ 1.0 X10-4cm2/(V.s) (claim 1).
Prior Art Matsumoto teaches an organic EL (electroluminescence) display device ([0001]), wherein (Fig. 1+; [0028+]) a substrate; a plurality of lower electrodes formed thereon for each of a plurality of organic electroluminescence elements; a plurality of hole injecting/transporting layers capable of either hole injection or hole transportation which are formed on said lower electrodes for each of said organic electroluminescence elements; a plurality of organic light emitting layers containing a low-molecular weight material which are formed on said hole injecting/transporting layers for each of said organic electroluminescence elements; an electron injecting/transporting layer capable of either electron injection or electron transportation which is formed over the entire surface of said organic light emitting layers; and an upper electrode formed on said electron injecting/transporting layer, wherein the hole blocking layer is formed from a compound which has an electron mobility no lower than 1.0.times.10.sup.-6 cm.sup.2/Vs and no higher than 1.0.times.10.sup.-1 cm.sup.2/Vs. But, Prior Art Matsumoto does not expressly teach wherein the at least one blocking layer comprises a hole blocking layer, the hole blocking layer is arranged between the light emitting layer and the second electrode; the hole blocking layer comprises a first hole blocking material and a second hole blocking 25material, electron mobility of the first hole blocking material is lower than electron mobility of the second hole blocking material; wherein the electron mobility of the first hole blocking material is represented as B1, and 1.0x 10-6cm2/(V.s) ≤  B ≤ 1.0x 10-5cm2/(V-s); the electron mobility of the second hole blocking material is represented as C1 and 1.0 x 10-5cm2/(V -s) ≤ C1 ≤ 1.0 X10-4cm2/(V.s) (claim 1).
Prior Art Yasukawa teaches a display device ([0002]), wherein (Fig. 1+; [0019+]) an anode, a hole injection layer, a hole transport layer, a blue light emitting layer, a hole blocking layer, an electron transport layer and/or an electron injection layer, and a cathode, which are stacked in this order, and having the following characteristics (i), (ii), and (iii): (i) the hole mobility of the blue light emitting layer≥the electron mobility of the blue light emitting layer, (ii) the hole mobility of the hole transport layer≥the electron mobility of the blue light emitting layer, and (iii) |the HOMO value of the blue light emitting layer−the HOMO value of the hole blocking layer|≥0.4 eV, wherein the electron mobility of the hole blocking layer is 10.sup.−5 or more and 10.sup.−4 or less (cm.sup.2/Vs). But, Prior Art Yasukawa does not expressly teach wherein the at least one blocking layer comprises a hole blocking layer, the hole blocking layer is arranged between the light emitting layer and the second electrode; the hole blocking layer comprises a first hole blocking material and a second hole blocking 25material, electron mobility of the first hole blocking material is lower than electron mobility of the second hole blocking material; wherein the electron mobility of the first hole blocking material is represented as B1, and 1.0x 10-6cm2/(V.s) ≤  B ≤ 1.0x 10-5cm2/(V-s); the electron mobility of the second hole blocking material is represented as C1 and 1.0 x 10-5cm2/(V -s) ≤ C1 ≤ 1.0 X10-4cm2/(V.s) (claim 1).
Prior Art Yasukawa ‘056 teaches  a display device having a light-emitting element ([0002]), wherein (Fig. 1+; [0017+]) a first electrode; a hole-transporting layer over the first electrode; an emission layer over the hole-transporting layer; a hole-blocking layer over and in contact with the emission layer; an electron-transporting layer over and in contact with the hole-blocking layer; and a second electrode over the electron-transporting layer, where electron mobilities of the first to third hole-blocking layers are each equal to or more than 1×10.sup.−4 cm.sup.2/Vs, and electron mobilities of the first to third electron-transporting layers are each equal to or more than 1×10.sup.−6 cm.sup.2/Vs. But, Prior Art Yasukawa ‘056 does not expressly teach wherein the at least one blocking layer comprises a hole blocking layer, the hole blocking layer is arranged between the light emitting layer and the second electrode; the hole blocking layer comprises a first hole blocking material and a second hole blocking 25material, electron mobility of the first hole blocking material is lower than electron mobility of the second hole blocking material; wherein the electron mobility of the first hole blocking material is represented as B1, and 1.0x 10-6cm2/(V.s) ≤  B ≤ 1.0x 10-5cm2/(V-s); the electron mobility of the second hole blocking material is represented as C1 and 1.0 x 10-5cm2/(V -s) ≤ C1 ≤ 1.0 X10-4cm2/(V.s) (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898